SPRAGUE, J.
— The alleged errors presented in appellant’s first six specifications, even if admitted to be well taken, resulted in no prejudice to appellants. The defendant’s answer in the nature of a cross-bill to redeem the premises from the lien to which they were subject in the hands of the plaintiff as trustee, as between the parties to this appeal, seems to have been sustained by the findings of fact and conclusions of law filed by the court; and the order thereupon made, referring the case to the court commissioner to take testimony therein, from which to determine the amount to which plaintiff as trustee was entitled for costs, expenses and services rendered in and about the business of collecting payment of the debt, for which he held the title of the premises in trust as security, was made by consent of both plaintiff and defendant. On the coming in of the commissioner’s report upon the matters referred, and a determination therefrom by the court of the amount so due and payable to plaintiff on redemption of the premises, as prayed for in appellant’s cross-bill, it was irregular and improper for the court to render a money judgment against defendants and in favor of plaintiff, as the plaintiff was not entitled to such judgment, so long as he held the legal title to the estate, which defendants sought to redeem; and, further, the judgment does not grant the defendants the relief prayed for in the cross-complaint, nor the relief to which the previous finding of fact and conclusions of law, as filed by the court, show them entitled, nor, indeed, any relief whatever.
Upon the facts and conclusions of law, as first found by the court, and the subsequent finding upon the testimony reported *637by the commissioner, of the amount properly due and payable to the plaintiff on release of the premises from the trust lien, the regular and proper decree would have been that defendant, Samuel Fisher, within a reasonable fixed time, pay to plaintiff the sum of four hundred and eighty dollars (the amount found to be due him for services, etc.), together with the costs of suit; and that the plaintiff, upon the receipt or tender to him of the amount so required to be paid by said defendant, Samuel Fisher, make, execute and deliver to said defendant, Fisher, a good and sufficient deed for the conveyance of the title held by him in trust of the premises described in the complaint; and that, on failure of said defendant to pay or tender such sums to plaintiff within the time prescribed, that defendant be barred of all further right or claim to redeem: Meyer v. Mowry, 34 Cal. 517; Cowing v. Rogers, 34 Cal. 652.
The judgment should be so modified. The cause is, therefore, remanded, and the court below is directed to enter a decree in accordance with this opinion.
We concur: Crockett, J.; Rhodes, C. J.; Temple, 'J.; Wallace, J.